Per curiam.
This is an appeal from the grant of an interlocutory injunction enjoining foreclosure on real estate pending a resolution of the appellees’ claims of fraud and breach of express warranty. We are not convinced that the trial court applied an erroneous theory of law, that the evidence was insufficient to support the injunction, that appellees were required to tender disputed payments in order to seek equitable relief, or that appellants had an adequate remedy at law. We find no manifest abuse of discretion. Code § 55-108; Columbus, Ga. v. Granco, Inc., 240 Ga. 850 (242 SE2d 607) (1978); Doughtie v. Dennisson, 238 Ga. 695 (235 SE2d 379)(1977).

Judgment affirmed.


All the Justices concur.